Citation Nr: 0333034	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  00-00 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tuberculosis of the 
arm pit lymph nodes.

2.  Entitlement to an effective date earlier than May 10, 
1961, for the award of service connection for pulmonary 
tuberculosis.  

3.  Entitlement to an initial compensable rating for 
pulmonary tuberculosis.

4.  Entitlement to an increased rating for adenitis, cervical 
tuberculosis (also referred to as tuberculosis involving the 
supraclavicular lymph nodes and tuberculosis of the cervical 
lymph nodes), currently evaluated as 100 percent disabling.

5.  Entitlement to a combined 10 percent rating under 38 
C.F.R. § 3.324 for the period from August 25 to December 27, 
1971.





REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from January 1957 to July 
1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.   

In a September 1995 decision, the Board determined that a 100 
rating for adenitis,  cervical tuberculosis was warranted, 
effective April 27, 1972, on the basis of clear and 
unmistakable error in prior rating decisions.  

In a June 1996 rating decision, the RO effectuated the 
Board's decision, and assigned a 100 percent rating for 
adenitis, cervical tuberculosis, effective April 27, 1972.  
Also in the June 1996 rating decision, the RO granted service 
connection for status post pulmonary tuberculosis, effective 
October 27, 1992, and assigned an initial zero percent 
rating.  Finally, the RO granted service connection for 
tuberculosis of the supraclavicular lymph nodes, despite the 
fact that service connection for this disability (also known 
as adenitis, cervical tuberculosis) had long been in effect.  

In July 1996, the veteran initiated an appeal with the RO's 
decisions, arguing that he was entitled to 100 percent 
ratings for his pulmonary tuberculosis and his "lymph node" 
tuberculosis disabilities.   It does not appear that a 
Statement of the Case was immediately issued.  

Thereafter, in an August 1999 rating decision, the RO 
determined that the June 1996 rating decision awarding 
service connection for tuberculosis of the supraclavicular 
lymph nodes was clearly and unmistakably erroneous, as that 
disability was one in the same as the veteran's already 
service-connected adenitis, cervical tuberculosis.  Thus, the 
RO recharacterized the veteran's longstanding service-
connected disability as adenitis, cervical tuberculosis (also 
diagnosed as tuberculosis involving the supraclavicular lymph 
nodes).  The RO confirmed the 100 percent rating for this 
disability, which had been in effect from April 27, 1972.  

Also in the August 1999 rating decision, the RO assigned an 
effective date of May 10, 1961, for the award of service 
connection for pulmonary tuberculosis, on the basis of clear 
and unmistakable error in prior rating decisions.  The RO 
assigned an initial zero percent rating for pulmonary 
tuberculosis from May 10, 1961.  Finally, in the August 1999 
rating decision, the RO denied service connection for 
tuberculosis of the arm pit lymph nodes, and denied a 
combined 10 percent rating under 38 C.F.R. § 3.324 for the 
period from August 25 to December 27, 1971.

The veteran duly appealed the RO's decision.  Although he 
initially withdrew his appeal with respect to some of the 
issues set forth above, in a March 2003 letter, the veteran 
indicated that he wished to pursue his appeals regarding all 
of the issues set forth in the January 2003 Supplemental 
Statement of the Case.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that "where . . . the claimant expressly indicates an 
intent that adjudication of certain specific claims not 
proceed at a certain point in time, neither the RO nor [the 
Board] has authority to adjudicate those specific claims, 
absent a subsequent request or authorization from the 
claimant or his or her representative."  Hamilton v. Brown, 
4 Vet. App. 528, 544 (1993) (en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994).  As the veteran has now indicated his 
desire to continue his appeal, the Board finds that the 
issues currently in appellate status are as set forth on the 
cover page of this decision.  

In a March 2003 letter, the veteran appeared to raise a claim 
of service connection for a kidney disability.  As this issue 
has not yet been adjudicated, and inasmuch as it is not 
inextricably intertwined with the issues now before the Board 
on appeal, such claim is referred to the RO for initial 
adjudication.

Finally, it is noted that in June 2000 written arguments, the 
veteran's representative indicated that the veteran was 
"requesting a response from VA on his question as to the 
difference in dollars between the housebound rate and the S 
award."  This matter is referred to the RO for appropriate 
action.  



FINDINGS OF FACT

1.  Pulmonary tuberculosis was not shown until May 10, 1961, 
and the veteran did not file a claim of service connection 
for that disability prior to that time.

2.  The veteran is in receipt of a 100 percent rating for 
adenitis, cervical tuberculosis (also referred to as 
tuberculosis involving the supraclavicular lymph nodes and 
tuberculosis of the cervical lymph nodes); this is the 
maximum rating available.  



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 10, 
1961, for the award of service connection for pulmonary 
tuberculosis have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2003).

2.  The criteria for a rating in excess of 100 percent for 
adenitis, cervical tuberculosis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.117, Diagnostic 
Code 7710 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal, with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In this case, the Board finds that VA has satisfied 
its duties to the veteran under the VCAA.  

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA satisfied these duties to 
the veteran in a December 2002 Supplemental Statement of the 
Case and in a March 2003 letter.  In response to the March 
2003 letter, the veteran submitted additional evidence, which 
was duly considered by the RO.  Cf. Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, Nos. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  There is no 
indication of outstanding, relevant evidence, particularly 
given the nature of the issues decided in this appeal.  

Under the VCAA, VA also has a duty to assist claimants to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  In this 
case, the veteran's service department medical records are on 
file, as are post-service clinical records.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - (3) (2003).  
There is no indication of relevant, outstanding records, nor 
is there a need for a VA medical opinion, given the nature of 
the issues considered in this decision.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  For 
all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled.   

In any event, given the bases for the denial of these claims, 
the Board observes that the VCAA does not affect matters on 
appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000). 

I.  Factual Background

A review of the service medical records shows that in January 
1958, the veteran was hospitalized after he noticed cervical 
lymphadenopathy with slight tenderness.  He was otherwise 
subjectively asymptomatic.  During the course of 
hospitalization, a diagnosis of nonpulmonary tuberculosis of 
the supraclavicular lymph nodes was made.  It was noted that 
there were no enlarged lymph glands palpated anywhere else.  
In addition, chest X-rays in March and May 1958 were negative 
and the lungs were normal.  In July 1958, the veteran was 
placed on the disability retirement list and transferred to a 
VA facility for further observation.  At that time, the 
veteran's lungs were again normal and he was subjectively 
asymptomatic. It was noted that with one year of medication, 
the veteran should be fully rehabilitated.  The diagnosis on 
discharge in August 1958 was tuberculosis of the 
supraclavicular lymph nodes, bilateral, noncontagious.

In August 1958, the veteran's claim of service connection for 
tuberculosis of the lymph nodes was received at the RO.   No 
other disabilities were noted.  In an October 1958 rating 
decision, the RO granted service connection for tuberculosis, 
cervical adenitis, and assigned a 100 percent rating from 
July 22, 1958.

The veteran underwent a VA medical examination in August 1960 
at which his chest was found to be normal, including on X-ray 
examination.  There was no lymphadenopathy.  The impression 
was cervical adenitis, tuberculosis, no evidence of activity 
at the present time.  The examiner, however, recommended that 
the veteran be hospitalized for observation in connection 
with his complaints of fatigue and weight loss.  

In October 1960, the veteran was hospitalized in connection 
with his complaints of a sore throat and weight loss.  A 
history of tuberculosis of the supraclavicular lymph nodes 
was noted.  Examination revealed swollen tonsils.  The lungs, 
chest and heart were entirely negative.  During the course of 
hospitalization, pus appeared from a spontaneous opening in 
the right tonsil.  The veteran, however, left the hospital 
before being evaluated fully and it was noted that additional 
examination, including a chest X-ray, could not be performed.  
The diagnoses were acute tonsillitis and history of 
tuberculosis of the supraclavicular lymph nodes, healed.  

In a November 1960 rating decision, the RO noted that the 
veteran's tuberculosis was no longer shown to be active and 
was completely arrested from August 25, 1960.  Graduated 
ratings were assigned as follows:  50 percent from August 25, 
1962; 30 percent from August 25, 1966; and zero percent from 
August 25, 1971.

On May 10, 1961, the veteran was hospitalized at a VA 
facility for a checkup.  At that time, a chest X-ray was 
performed and showed minimal tuberculosis infiltrates in the 
left upper lobe.  Laboratory tests were normal and physical 
examination was negative.  The veteran did not appear acutely 
or chronically ill.  The diagnoses on discharge in August 
1961 were tuberculosis of the cervical lymph nodes, inactive 
for three years, and tuberculosis, pulmonary, minimal, 
inactive many years.  

In November 1963, the veteran was hospitalized for evaluation 
in connection with his claim of service connection for a 
liver disability, which he claimed had been caused by 
medication for his service-connected disability.  During the 
course of hospitalization, laboratory test results were 
normal and no nodes were observed.  The impression was no 
liver disease found.  It was also noted that there was no 
evidence of any current tuberculosis of the lymph nodes.  

On December 27, 1971, the RO received the veteran's claim of 
service connection for iritis of the right eye.  In 
connection with this claim, he was afforded a VA medical 
examination at which the examiner was unable to find any 
evidence of recent or old iritis.  It was also noted that the 
veteran's cervical tuberculosis adenitis had been inactive 
for many years.  A chest X-ray was also normal.

The veteran again underwent VA medical examination in 
November 1972, at which recurrent uveitis was noted.  A chest 
X-ray was again normal.  The examiner indicated that the 
veteran's adenitis, cervical tuberculosis was clinically 
inactive, but noted that the possibility of a positive tissue 
culture could not be ruled out.

In a January 1973 rating decision, the RO granted service 
connection for iritis and assigned a 10 percent rating from 
December 27, 1971.  

In February 1973, the veteran submitted a claim for an 
increased rating for his service-connected disabilities.  In 
support of his claim, he submitted a February 1973 letter 
from his private physician describing his tuberculosis as 
active.  At an August 1973 VA medical examination, the 
diagnosis was adenitis, cervical tuberculosis, active, being 
treated.  

In a May 1973 rating decision, the RO assigned a 100 percent 
rating for adenitis, cervical tuberculosis, and a 100 percent 
rating for iritis.  Both ratings were effective from 
September 1, 1972.   

In a May 1974 decision, the Board determined that an 
effective date of April 27, 1972 for the award of service 
connection for iritis and the assignment of a 100 percent 
rating was warranted.  

In a September 1995 decision, the Board determined that a 100 
percent rating for tuberculosis cervical adenitis was also 
warranted from April 27, 1972.  

II.  Entitlement to an increased rating for adenitis, 
cervical tuberculosis (also diagnosed as tuberculosis 
involving the supraclavicular lymph nodes), currently 
evaluated as 100 percent disabling.

Under 38 C.F.R. § 4.118, Diagnostic Code 7710 (2003), 
tuberculosis adenitis, either active or inactive is rated 
under 38 C.F.R. §§ 4.88c or 4.89, whichever is appropriate.  
Section 4.88(c) applies to ratings for inactive nonpulmonary 
tuberculosis initially entitled after August 19, 1968.  
Section 4.89 applies to ratings for inactive nonpulmonary 
tuberculosis in effect on August 19, 1968.   Under either 
section, a maximum 100 percent rating is assigned.  No higher 
rating is available under this code or, indeed, any other 
diagnostic code in the Rating Schedule.

As set forth above, the veteran is currently in receipt of a 
100 percent rating for his service-connected adenitis, 
cervical tuberculosis.  Moreover, because this rating has 
been in effect since April 27, 1972, it is protected from 
reduction.  38 C.F.R. 3.951(b) (2003).  Frankly, the basis 
for the veteran's appeal of this issue is unclear, as neither 
he nor his representative has specifically addressed this 
issue.  Simply, as no higher rating is legally available 
under the Rating Schedule, the appeal must be denied.  

III.  Entitlement to an effective date earlier than May 10, 
1961, for the award of service connection for pulmonary 
tuberculosis.  

As set forth above, the RO has assigned an effective date of 
May 10, 1961, for the award of service connection for 
pulmonary tuberculosis.  This date corresponds to a VA 
hospitalization report which notes a diagnosis of pulmonary 
tuberculosis, inactive.  This is the first showing of 
pulmonary tuberculosis of record.  

The record does not show, nor does the veteran contend, that 
an application or informal claim of service connection for 
pulmonary tuberculosis was received prior to that time.  
Moreover, the evidence does not show that pulmonary 
tuberculosis was present prior to that date.  Despite this 
fact, the veteran contends that he is entitled to an 
effective date corresponding to the date of his separation 
from service.  

Under applicable criteria, unless specifically provided 
otherwise, the effective date of an award of compensation 
based on an original claim, a claim reopened after a final 
adjudication, or a claim for increase, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.   38 U.S.C. 
§ 5110(a) (emphasis added); 38 C.F.R. § 3.400 (2003).  An 
exception to this rule provides that an effective date from 
the day following the date of separation from service is 
authorized only if the claim is received within one year from 
separation from service. 38 C.F.R. § 3.400(b)(2) (2003). 

In this case, as set forth above, the record shows that in 
August 1958, approximately one month after his separation 
from service, the veteran filed a claim of service connection 
for tuberculosis of the lymph nodes.  His application is 
silent for any mention of pulmonary tuberculosis.  

In connection with his claim, the RO assembled numerous 
pieces of medical evidence, including the veteran's service 
medical records, as well as post-service VA hospitalization 
summaries and medical examination reports.  None of this 
medical evidence contains any indication whatsoever that the 
veteran had pulmonary tuberculosis.  Indeed, this evidence 
shows that the veteran's lungs were normal, according to both 
clinical evaluation and X-ray studies.  

On May 10, 1961, the veteran was hospitalized at a VA 
facility for a checkup.  At that time, a chest X-ray was 
performed and was interpreted as showing a minimal 
tuberculosis infiltrate in the left upper lobe.  Laboratory 
tests were normal and physical examination was negative.  The 
diagnoses on discharge in August 1961 included tuberculosis, 
pulmonary, minimal, inactive many years.  

Apparently based on this evidence, in a June 1996 rating 
decision, the RO granted service connection for pulmonary 
tuberculosis.  As noted, in the in the August 1999 rating 
decision on appeal, the RO concluded that an effective date 
of May 10, 1961, for the award of service connection for 
pulmonary tuberculosis was warranted, corresponding to the 
date of the veteran's admission to the VA hospital.  

Based on the facts of this case and the applicable legal 
criteria, the Board finds that there is no basis to assign an 
effective date earlier than May 10, 1961, for the award of 
service connection for pulmonary tuberculosis.  As noted, for 
claims seeking entitlement to disability compensation, the 
effective date of a disability rating is the date of receipt 
of claim or the date entitlement arose, whichever is later. 
38 C.F.R. § 3.400(b)(2) (2003).  As it is undisputed that the 
claim of service connection for pulmonary tuberculosis was 
not received, nor was pulmonary tuberculosis shown, prior to 
May 10, 1961, there is no basis under law to allow an earlier 
effective date.  The pertinent statutory and regulatory 
criteria governing this matter are clear and specific, and 
the Board is bound by them.  Simply put, absent a claim of 
service connection for pulmonary tuberculosis prior to May 
10, 1961, or evidence showing that pulmonary tuberculosis was 
present prior to that date, there is no legal basis under 
which to assign an earlier effective date for the award of 
service connection for pulmonary tuberculosis. 


ORDER

Entitlement to a rating in excess of 100 percent for 
adenitis, cervical tuberculosis (also diagnosed as 
tuberculosis involving the supraclavicular lymph nodes), is 
denied.

Entitlement to an effective date earlier than May 10, 1961, 
for the award of service connection for pulmonary 
tuberculosis is denied.  



REMAND

The veteran also seeks service connection for tuberculosis of 
the arm pit lymph nodes.  He has not yet been afforded a VA 
medical examination in connection with this claim and the 
evidence currently of record is unclear as to whether the 
veteran currently has such as disability, as he contends.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

Regarding the issue of entitlement to an initial compensable 
rating for pulmonary tuberculosis, the Board notes that the 
medical evidence of record is unclear as to when the 
veteran's pulmonary tuberculosis became active.  As set forth 
above, service connection for pulmonary tuberculosis has been 
established from May 10, 1961.  At that time, pulmonary 
tuberculosis was first noted, but it was described as having 
been inactive for many years.  As noted, however, records 
dated prior to that time contain no indication of pulmonary 
tuberculosis; indeed, chest X-rays and clinical evaluations 
of the veteran's lungs were normal prior to May 10, 1961.  
Given the nature of the medical evidence of record, the Board 
finds that a VA medical examination and opinion is necessary.  
Id.

Here, the Board wishes to advise the veteran that he has an 
obligation to cooperate with VA's efforts to provide an 
adequate medical examination.  Olson v. Principi, 3 Vet. App. 
480 (1992).  In addition, VA regulations provide that 
individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations. 38 
C.F.R. § 3.326(a) (2003).  Where entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or re- examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2003). 

The final issue of entitlement to a combined 10 percent 
rating under 38 C.F.R. § 3.324 for the period from August 25 
to December 27, 1971, is inextricably intertwined with the 
issue of entitlement to an initial compensable rating for 
pulmonary tuberculosis from May 10, 1961.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of 
this claim must be held in abeyance pending the completion of 
the additional evidentiary development specified herein.

In view of the foregoing, the matter is remanded for the 
following:  

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice 
should also be in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).

2.  The veteran should be scheduled for a 
VA medical examination to determine the 
nature and etiology of any tuberculosis 
of the arm pit lymph nodes, as well as 
the nature and severity of the service-
connected pulmonary tuberculosis.  The 
claims folders must be made available to 
the examiner for review in conjunction 
with the examination of the veteran.  The 
examiner should be requested to provide 
an opinion as to the etiology of any 
tuberculosis of the arm pit lymph nodes, 
including whether it is at least as 
likely as not (50 percent or greater 
likelihood) that any such disability is 
causally related to the veteran's active 
service or any service-connected 
disability, including adenitis, cervical 
tuberculosis.  The examiner should also 
be requested to determine the severity of 
the veteran's service-connected pulmonary 
tuberculosis, including whether it is 
currently active.  He or she should also 
review the record and provide an opinion 
as to the date such pulmonary 
tuberculosis, first diagnosed on May 10, 
1961, became active.  A complete 
rationale for all opinion expressed by 
the examiner should be provided.

3.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



